DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1; a cooling system for power modules, comprising: two covers; a plurality of power modules disposed between the two covers and arranged in sequence, wherein each of the plurality of power modules comprises a housing, a circuit board and a plurality of heat dissipation elements, the circuit board is engaged in the housing, the plurality of heat dissipation elements are disposed on the two sides of the circuit board, and there is a through hole on the housing; and a plurality of first spaces, wherein each of the plurality of first spaces is formed between two neighboring power modules of the plurality of power modules or is formed between the cover and the neighboring power module, wherein the plurality of heat dissipation elements of each of the plurality of power modules are located in the neighboring first spaces, and the through hole of each of the plurality of power modules are in communication with the neighboring first spaces, wherein the plurality of first spaces and the through holes of the plurality of power modules are communicated with each other to form a coolant passageway collaboratively for allowing a coolant to pass through.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080239663 A1
Yamamoto; Takeshi et al.
Fig. 1
US 4912600 A
Jaeger; Richard C. et al.
Fig. 2
US 9072197 B2
Murata; Takahito
Fig. 3
US 8363403 B2
Tonomoto; Masaya
Fig.’s 1, 4


3.	This application is in condition for allowance except for the following formal matters: 
Regarding Claim 1; “the neighboring power module” is unclear; whereas each of the plurality of first spaces are not between the cover and only one neighboring power module, and thus the phrase shall be corrected to ‘the neighboring power modules’. 
Regarding Claim(s) 3 and 8; “sequence” has to be asserted with respect to ‘sequence’ already asserted in claim 1, so as to denote the same sequence or a different sequence.
Regarding Claim 4; “two through holes on the housing” is unclear; whereas claim 1 already asserts a through hole on the housing; “two sides of the circuit board” is unclear; whereas claim 1 already asserts two sides of the circuit board.
Regarding Claim 10; “a second spacer” is unclear whereas base claim(s) do not assert a first spacer.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/COURTNEY L SMITH/Primary Examiner, Art Unit 2835